FILED
                               FOR PUBLICATION                               MAY 30 2013

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50311

              Plaintiff - Appellee,              D.C. No. 3:10-cr-02803-DMS-1

  v.
                                                 ORDER
JOHN R. MALONEY,

              Defendant - Appellant.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.